Citation Nr: 0800333	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-14 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, D.C. and R.C. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had reported active duty service from March 1986 
to March 1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002 
and a statement of the case was issued in May 2002.  In May 
2002, the veteran sent a letter to the RO indicating that he 
had not received notice of a personal hearing and wished for 
one to be rescheduled.  In August 2002, the RO received a 
copy of a letter which the veteran had written to a Member of 
Congress expressing dissatisfaction at not being able to 
learn the status of his appeal from VA.  It appears that the 
RO did not view the veteran's correspondence as a timely 
substantive appeal.  However, the Board's interpretation of 
these communications was that the veteran not only wished to 
pursue his appeal, but he was expressing frustration at not 
being able to learn the status of the appeal.  The Board 
finds that a timely substantive appeal was in fact received 
and that the issue on appeal arises from the December 2001 
rating decision.  Accordingly, a new and material evidence 
analysis is not appropriate.  Instead, the issue on appeal 
should be addressed under a merits analysis.   

The veteran testified at a personal RO hearing in April 2005.  
Further, a Board hearing at the RO was held in September 
2007.  The record was held open for 60 days until November 
12, 2007 for the veteran to submit additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, including PTSD.  
Essentially, the veteran is claiming two specific inservice 
stressors that occurred while he was stationed on the USS 
Theodore Roosevelt as an aircraft handler.  The veteran has 
indicated that around May to August 1987, the veteran 
witnessed fellow sailor [redacted] walk into a propeller 
blade, which decapitated him.  The veteran is also asserting 
that his best friend and fellow sailor [redacted]"[redacted]" 
[redacted](or [redacted]or [redacted]) committed suicide after this 
incident while on leave sometime around August 1987.  The 
Board finds that these stressors are of sufficient detail 
that an attempt should be made to verify the information 
submitted by the veteran.   

The veteran also indicated that he witnessed another fellow 
sailor [redacted] attempt to commit suicide while on ship.  He also 
indicated a couple of instances where he witnessed fellow 
sailors going overboard and not being retrieved, in 
particular a sailor named [redacted] in 1988.  The veteran also 
stated that he went to port with another sailor named [redacted]
[redacted]who was later killed in port.  

At the September 2007 Board hearing, the veteran testified 
that he has been receiving ongoing treatment for his 
psychiatric disability at the VA outpatient clinic in 
Mansfield, Ohio, which is part of the Cleveland VA Medical 
Center (VAMC).  The most recent VA treatment records in the 
claims file are from April 2005.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from April 2005 to the present 
from the Cleveland VAMC.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   

The Board also notes that the veteran was sent notice in July 
2004 pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).   However, the veteran has not been 
sent a PTSD inservice stressor questionnaire.  Thus, in view 
of the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issue on appeal.  See also, Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 
112 (2004).  The Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the RO should also ensure that the 
VCAA notice complies with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate his 
claim on appeal.  The veteran should also 
be advised to submit any pertinent 
evidence in his possession.  The veteran 
should be given the opportunity to 
furnish any additional details regarding 
the incidents concerning sailors [redacted], 
[redacted]and [redacted]occurred as well as any 
additional information concerning the 
persons involved.  Further, the VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006). 

2.  The RO should take appropriate steps 
to obtain VA treatment records from the 
Cleveland VAMC from April 2005 to the 
present.

3.  After completion of the above, the RO 
should take appropriate action to request 
copies of the ship logs and contacting 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to request 
verification of the claimed stressors.  

4.  If, and only if, a claimed stressor 
has been verified, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of the 
particular stressor(s) that has been 
verified.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly indicate 
whether or not the veteran suffers from 
PTSD and, if so, whether it is related to 
any verified stressor.

5.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



